PER CURIAM.
This cause is before us on appeal from the trial court’s summary denial of appellant’s *951post-conviction motion pursuant to rule 3.850, Fla.R.Crim.P. We hold that appellant’s motion sets forth sufficient allegations of ineffective assistance of counsel as to the investigation and availability of a voluntary intoxication defense. Since the trial court’s order and attachments are inadequate to show that appellant is entitled to no relief, we must reverse and remand for an evidentiary hearing. McCoy v. State, 598 So.2d 169 (Fla. 1st DCA 1992); Brunson v. State, 605 So.2d 1006 (Fla. 1st DCA 1992). All other aspects of the denial of appellant’s motion are affirmed.
BOOTH, LAWRENCE and VAN NORTWICK, JJ., concur.